NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            20-APR-2022
                                            08:07 AM
                                            Dkt. 24 ODSD
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


                 SCOTT BUKOSKI, Plaintiff-Appellee, v.
                JULIA J. WHEELER, Defendant-Appellant.


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                           PUNA DIVISION
                   (REPORT NO. 3DRC-XX-XXXXXXX)


                       ORDER DISMISSING APPEAL
      (By:    Ginoza, Chief Judge, Leonard and McCullen, JJ.)
             Upon review of the record, it appears that:
             (1) The statement of jurisdiction and opening brief
were due on or before October 18, 2021, and November 15, 2021,
respectively;
             (2) Self-represented Defendant-Appellant Julia J.
Wheeler (Wheeler) failed to file either document or request an
extension of time;
             (3) On November 22, 2021, the appellate clerk entered a
default notice informing Wheeler that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on December 2,
2021, for appropriate action, which could include dismissal of
the appeal, under Hawai i Rules of Appellate Procedure (HRAP)
Rules 12.1(e) and 30, and Wheeler could request relief from
default by motion;
             (4) The appellate clerk mailed the notice of entering
case on calendar and the default notice to Wheeler at her address
on record.    The United States Postal Service did not return the
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

notice of entering case on calendar but returned the default
notice as "unclaimed" and "unable to forward"; and
             (5) Wheeler has not filed a notice of change of
address, consistent with HRAP Rule 25(f), or taken any further
action in this appeal since filing the notice of appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             DATED:   Honolulu, Hawai i, April 20, 2022.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Katherine G. Leonard
                                        Associate Judge

                                        /s/ Sonja M.P. McCullen
                                        Associate Judge




                                    2